Citation Nr: 9929923	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Who of the contesting claimants, [redacted] and [redacted], may be 
recognized as the surviving spouse of the veteran for 
purposes of VA benefits.


WITNESS AT HEARING ON APPEAL

[redacted] and her son


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran, who served on active duty from September 1928 to 
March 1948, died in February 1976.  In this contested claim, 
two women, [redacted] and [redacted], seek recognition as the 
surviving spouse of the veteran for VA death benefit 
purposes.

Service connection was established for the cause of the 
veteran's death and [redacted] had been paid dependency and 
indemnity compensation (DIC) as the veteran's surviving 
spouse from March 1976 until benefits were terminated 
effective April 1, 1996, based upon a District Counsel's 
opinion which held that the relationship between the veteran 
and [redacted] which existed prior to the veteran's purported 
marriage to [redacted] could be considered a legal and valid 
marriage.  [redacted] has appealed the determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
she can no longer be recognized as the veteran's surviving 
spouse.  Thus, as this matter comes before the Board of 
Veterans' Appeals (Board), [redacted] is the appellant and 
[redacted] is the appellee.

The Board notes that in June 1999, [redacted], the daughter 
of [redacted], notified the RO that [redacted] died on May 19, 
1999, and submitted a copy of the Certificate of Death.  
Additionally, [redacted] inquired as to her entitlement to 
accrued benefits in connection with [redacted]'s death.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  [redacted] lived with the veteran from 1932 until 1940, 
during which time six (6) children were born of this 
relationship.

2.  The veteran, upon reenlistment in 1934, 1937, and 1940, 
declared that he was married and that [redacted] was his 
dependent.

3.  In 1940 the veteran abandoned [redacted] and began a 
relationship with [redacted]; the veteran in 1940 and thereafter 
maintained that he had never legally married [redacted] but that 
she had been his "concubine" or "common-law wife."

4.  Documents dated in the 1940's, one of which was signed by 
[redacted], refer to [redacted] as the "common-law wife" of the 
veteran; inasmuch as common law marriage is not recognized in 
the Philippines, the evidence does not establish that [redacted] 
and the veteran entered into a marriage valid under 
Philippine law.

5.  [redacted] married the veteran in February 1941; she lived 
with him continuously thereafter until his death in February 
1976; six (6) children were born of this relationship; and 
she had been recognized by VA as his spouse and his widow 
until DIC benefits were terminated effective April 1, 1996.


CONCLUSION OF LAW

[redacted] is the surviving spouse of the veteran for purposes 
of VA benefits.  38 C.F.R. §§ 3.50, 3.52, 3.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was born in April 1907.  He was a Muslim and his 
religion was Islam.  He served as an enlisted member of the 
Philippine Scouts from September 1928 until he accepted a 
commission in April 1942.  Thereafter, he served as an 
officer until March 1948, when the military determined that 
he was permanently incapacitated for further active military 
service as the result of disability.  He was in receipt of 
disability compensation during his lifetime and [redacted], also 
a Muslim whom he had married on February 11, 1941, under 
Muslim customs, was recognized by VA as his spouse.  The 
veteran died in February 1976 and [redacted] was awarded and 
paid DIC benefits as the veteran's surviving spouse.

In September 1992, an application for death benefits was 
received from [redacted], a Catholic, who claimed that she and 
the veteran were married on September 25, 1933, by a Chaplain 
of the U.S. Army, and lived together as husband and wife 
until the veteran left her in 1941 to live with [redacted].

On enlistment records dated September 4, 1928, and September 
11, 1931, the veteran declared that he was single.  On an 
enlistment record dated September 11, 1934, the veteran 
declared that he was married and had one child; he listed 
[redacted] and [redacted] as dependents.  On an enlistment record 
dated September 11, 1937, the veteran declared that he was 
married and had three children; he listed [redacted], [redacted], 
[redacted], and [redacted] as dependents.  On an enlistment record 
dated September 11, 1940, the veteran declared that he was 
married and that he had a wife, a son, and 2 daughters who 
were dependent on him for support.

In an October 1948 letter, the veteran requested that the 
named beneficiaries on his service records be removed and 
that his wife, [redacted], and his children, [redacted], [redacted], 
[redacted]and [redacted], be entered as beneficiaries.  He stated 
that he had married [redacted] in 1941.  

In an August 1956 application for compensation, the veteran 
reported that he was married to [redacted].  He stated that the 
marriage to [redacted] was his first.  He listed 6 children born 
of his marriage to [redacted], the children being named [redacted], 
[redacted], [redacted], [redacted], [redacted], and [redacted].  

In December 1964, a marriage certificate dated in February 
1941 was submitted.  This document reflects that Hadji 
Salili, a Mohammedan priest, certified that he had solemnized 
the marriage of [redacted] to the veteran on February 11, 1941.  
The ceremony was witnessed by six individuals.

A death certificate reflects that the veteran died on 
February [redacted] 1976.  [redacted] applied for Dependency and 
Indemnity Compensation (DIC) in that same month.  A May 1976 
rating action established service connection for the cause of 
the veteran's death.  In June 1976, the RO notified [redacted] 
that she had been awarded DIC benefits.

In an August 1976 letter, [redacted] wrote to the VA indicating 
that she was the unremarried widow of the veteran and she 
requested benefits.  She asserted that she and the veteran 
were married under Muslim ceremony on February 15, 1934, and 
that the veteran died on February [redacted] 1976.  She used the 
veteran's surname in her signature.  The RO requested 
documentation to verify her claim.  No further information 
was submitted.  

In November 1987, [redacted] again wrote to the VA alleging that 
she was the widow of the veteran.  She requested the status 
of her claim and wanted to be advised as to what 
documentation was required.  She did not use the veteran's 
surname.  The RO sent [redacted] a copy of the 1976 request for 
documentation.  

In a January 1989 affidavit, [redacted] and [redacted] 
stated that they personally knew the veteran and [redacted]; 
that said couple married on September 25, 1933, at Pettit 
Barracks, Zamboanga City, Philippines; that the veteran was 
then a corporal of the U.S. Army assigned to Company C, 45th 
Infantry, then based at Port Pilar, Zamboanga City; that they 
attended the wedding which was officiated by a Chaplain of 
the U.S. Army assigned to Port Pilar and that they also 
attended the small reception the couple tendered.

[redacted] wrote to the VA in September 1990, asking whether her 
husband's records were at the RO.  She stated that she would 
like to know if these records showed her husband's middle 
name.  The RO responded that the veteran's middle name was 
not a matter of record in the files of the VA.

In March and June 1991, [redacted] requested an update as to the 
status of her claim.  She was asked by the RO to comply with 
their 1976 request for more information.  In another June 
1991 letter, [redacted] indicated that she personally delivered 
the requested information to the RO.  She stated that she 
could not submit the veteran's military records, as they were 
in his possession at the time of his death in 1976.  She also 
stated that his second wife's name appeared on the death 
certificate.

The Office of the City Register, in a July 1991 
certification, stated that marriage licenses prior to 1942 
were all destroyed by the war.  Therefore, a true copy of the 
marriage of [redacted] and the veteran could not be issued.  
[redacted] was told to try and obtain further verification from 
the archives of the National Statistics Office.

In September 1992, [redacted] submitted an application to 
receive DIC benefits.  She indicated that she married the 
veteran on September 25, 1933.  The veteran was noted as 
having been married two times.  His second marriage was to 
[redacted] in February 1941.  [redacted] indicated that both 
marriages ended with the veteran's death on February [redacted] 1976.  
She stated that [redacted], a Muslim, had convinced the veteran 
to live with her.  She indicated that this did not bother her 
because [redacted] knew that the veteran was married to her, 
[redacted], and knew that they had two children at the time.  
When the veteran retired in 1948, [redacted] indicated that he 
was paying her a small amount of money every month as an 
allowance, but had been giving more attention to [redacted].  In 
1968, she reported that she left for Manila.

The RO received documentation from the National Statistics 
Office of the Philippines in November 1992.  This information 
revealed that there was no record of [redacted]'s marriage to 
the veteran, but that [redacted]'s name appeared on his death 
certificate as his spouse.  It was also established that 
records of [redacted] and [redacted]' births were destroyed during 
the liberation of Manila.  Their births could not be 
verified.

In an October 1992 letter, [redacted] indicated that she was 
Catholic and that the veteran was a Muslim.  She stated that 
she and the veteran were not married in a Muslim marriage 
ceremony.  It was also noted that [redacted] was a Muslim, and 
[redacted] and the veteran were married in a Muslim ceremony.  
She stated that the Army Chaplain who had performed the 
wedding ceremony is dead.

In January 1993, [redacted] submitted affidavits from two 
individuals, [redacted] and [redacted], in support of her 
claim.  Each stated that [redacted] and the veteran were married 
in September 1933.  It was stated that [redacted] informed the 
affiants that the veteran was convinced to live with [redacted] 
in 1941.  It was also stated that [redacted] left for Manila in 
1964, that she and the veteran never reconciled, and that she 
never remarried.  

[redacted], in a December 1992 statement, indicated that the 
veteran left her to live with [redacted] in 1941 because [redacted] 
was pregnant.  She indicated that her monthly allowance was 
16 pesos which stopped in 1964.  Thereafter, she left for 
Manila.  There was no written agreement or court order of 
separation and they never applied for a divorce or annulment.  
She stated that she had not lived with another man and had 
not given birth to another child.  

In January 1993, the RO inquired as to why [redacted] waited 17 
years from the death of the veteran to bring her claim for 
benefits.  She stated that she had filed earlier than 17 
years after the death, submitting a copy of her November 1987 
letter.  She stated that the delay was due to the fact that 
she only had a third grade education, she did not have the 
veteran's military records, did not know that the veteran had 
died until her son, [redacted], told her in 1981, was not given 
the application for benefits until September 1992, and spent 
some time trying to collect evidence.  

In April 1993, the RO notified [redacted] that records showed 
that the veteran was married to [redacted] on September 25, 
1933, by an Army Chaplain and on February 15, 1934, under 
Muslim ceremony.  [redacted] was told that she might not be the 
veteran's widow as his marriage to [redacted] still validly 
existed at the time she [[redacted]] and the veteran were 
married.  The RO requested that [redacted] explain why she 
married the veteran if she knew that he was legally married 
to another woman and whether she knew of any legal impediment 
on the part of the veteran when she married him.

In April 1993, the RO also wrote to [redacted] asking that she 
explain why she stated in August 1976 that she was married to 
the veteran under Muslim Ceremony on February 15, 1934, but 
in a letter dated in October 1992 indicated that she and the 
veteran had not been married in a Muslim Ceremony.

Two affidavits, dated in April 1993, from [redacted] and 
[redacted], repeated what they had stated in their 
affidavit of January 1989.

In a May 1993 letter, [redacted] indicated that the 1976 letter 
which indicated that she and the veteran had been married in 
a Muslim ceremony in 1934 might have been a forgery.

[redacted] responded to the RO's request for clarification in a 
May 1993 letter.  She stated that before she married the 
veteran she personally and honestly believed that there was 
no legal impediment on his part to marry her, because before 
their wedding, in accordance with Muslim custom and 
tradition, elders of both parties "clarified everything" 
and she had been assured that there was no legal impediment 
on his part.  She stated that she was the legal widow of the 
veteran because she received a subsistence allowance from the 
United States Army when the veteran reported to the military 
after the liberation.  She also stated that during his 
lifetime, and even after his death, no legal questions were 
raised regarding their marriage.  Lastly, they lived 
harmoniously together with their children.

[redacted] submitted additional letters indicating that she 
married the veteran first, remained his wife, and was 
entitled to benefits as his widow.

An August 1993 letter from the RO indicated that [redacted] was 
not the surviving spouse of the veteran since she had not 
submitted adequate proof to establish their marriage.  It was 
noted that evidence of the marriage of [redacted] to the veteran 
was of record.

However, in a January 1994 letter, after further 
investigation, the RO discovered that the veteran had listed 
[redacted] as his wife on several enlistment records beginning 
in 1934.  A field investigation was to be conducted to secure 
more evidence.

A Report of Field Examination, dated in March 1995, reflects 
that the field examiner took depositions from both [redacted] 
and [redacted], as well as from [redacted] and 
[redacted].  The examiner also interviewed  
[redacted] and the following individuals who had signed 
affidavits in support of [redacted]'s claim:  [redacted], 
and [redacted] and [redacted], husband and wife.

[redacted] was deposed in September 1994.  She testified that 
she and the veteran were married on February 11, 1941.  She 
indicated that when she met the veteran he was married, but 
that before she married him he had assured her that he had 
been divorced for a long time.  She stated that the veteran 
had confirmed that he had divorced [redacted] prior to her 
marriage to him.  [redacted] also stated that she had heard that 
[redacted] had lived in a common law marriage with another man 
and had had a child with that man.  She did not know the 
man's name or where they lived together.  [redacted] also stated 
that when [redacted]'s daughter, [redacted], began elementary 
school she had lived with the veteran and her.

[redacted] was deposed in November 1994.  She testified that she 
had met the veteran in 1932 and begun living with him in June 
1932.  She stated that she continued to live with him until 
May 1940, when the veteran sent her to her parents' home to 
be cared for due to news of impending war.  She returned to 
the veteran later in 1940, but the veteran had gone to live 
with [redacted].  She stated that [redacted] knew that she, 
[redacted], was married to the veteran because they went, as a 
married couple, to [redacted]'s house for her father's wake.  
She again indicated that she and the veteran were married by 
a Chaplain and were never married in a Muslim ceremony.  She 
did not protest the situation with [redacted] because the 
veteran was still giving her money.  [redacted] stated that she 
never remarried.  From 1940 to 1964 she lived in Zamboanga 
City, in 1964 she went to Manila, and in 1973 she moved in 
with her niece, [redacted], in Sapang Palay.

As indicated above, the field examiner also took a deposition 
from [redacted], a 79 year old widow of a 
Philippine Scout.  She stated that she and her deceased 
husband had lived in Petit Barracks, Port Pilar, before the 
outbreak of World War II and knew [redacted] as the wife of the 
veteran.  [redacted] stated that she had been 
present during the wedding of the veteran and [redacted] and 
that at that time others at the wedding pointed out [redacted], 
who was also present together with a small boy, as the wife 
of the veteran.

The field examiner reported that he interviewed those who 
have provided affidavits in support of [redacted]'s claim and 
that they confirmed their affidavits and their signatures.  
[redacted] stated that he had lived at Samboanga City 
from 1924 to 1974 and, according to the field examiner, his 
mental capacity to remember events in 1933 appeared to be 
vivid.  [redacted] stated that he had known the veteran 
and [redacted], his wife, since 1936; that during that time 
there were only 150 families in the area and everyone knew 
everybody, including those who were living in Fort Pilar.  
His wife, [redacted], stated that as a child of age 10 years or 
so she came to know [redacted] because they were neighbors.  She 
said that when she was about 10 years old, because she was 
curious, she witnessed the marriage ceremony of the veteran 
and [redacted] at the military camp and that the marriage had 
been officiated by the military Chaplain.  The examiner 
indicated that her memory seemed fair.  The examiner stated 
that all possible persons supposedly knowledgeable about this 
issue were contacted and the case was referred to the RO for 
appropriate action.

In April 1995, the RO requested an opinion from the District 
Counsel to determine whether the marriage between the veteran 
and [redacted] could be considered legal and valid in view of 
Article 79 of the Civil Code of the Philippines as it 
pertains to mixed marriages between Christians and non-
Christians and the "deemed valid marriage rule."

In an 11 page opinion, with attachments, dated in April 1995, 
District Counsel held that enlistment records of September 
11, 1934, September 11, 1937, and September 11, 1940, as well 
as affidavits from witnesses who allegedly were present 
during the marriage, corroborated the fact that the veteran 
married [redacted] on September 25, 1933, in a civil ceremony.  
District Counsel held that the veteran did not have to 
convert to Christianity or to Catholicism to validly marry 
[redacted] under Philippine law (Act 3613 Sec. 25).  District 
Counsel noted that the record also showed that the veteran 
married as a Muslim to [redacted] in a Muslim ceremony under Act 
3613 Sec. 24 on February 11, 1941, but that there was no 
evidence of a divorce by Muslim custom or under Act 2710 by 
the veteran prior to his marriage to [redacted].  District 
Counsel stated that common-law marriage is not recognized in 
the Philippines.  It was also pointed out that for VA 
purposes, the Muslim certification of marriage in 1941 was 
sufficient to create a presumption of a valid marriage and 
that the presumption of continuity of the first 1933 marriage 
ordinarily would yield to the presumption of legality of the 
second marriage.  However, District Counsel cited a court 
case which held that a contention that a party was never 
previously married is tantamount to a clear admission that 
the first marriage was not terminated by divorce since a 
person who claimed never to have been married was not likely 
to seek a divorce.  The court held that under such 
circumstances, the presumption that there had been a 
dissolution of the first marriage by divorce was absolutely 
untenable.  District Counsel further pointed out that a 
Muslim customary divorce cannot dissolve or at least 
automatically overcome mixed marriage under civil ceremony as 
was the case here, and that Muslim divorce was not even 
recognized under Philippine law before 1950.  In view of the 
above, District Counsel held that the marriage between the 
veteran and [redacted] can be considered legal and valid under 
Philippine law and that having no divorce, the veteran could 
not legally marry [redacted] in 1941 in an otherwise valid Moro 
marriage.

In a May 1995 letter, [redacted] was notified that her DIC 
benefits had been disallowed as the veteran had a prior 
existing valid marriage to [redacted] at the time she married 
him in 1941.  [redacted] filed a notice of disagreement.  

In a July 1995 letter, [redacted] stated that [redacted]'s claim 
was mere conjecture, speculation, and hearsay and was a 
product of pure harassment motivated by greed.  She stated 
that [redacted] had not presented sufficient evidence of a 
marriage to the veteran, that letters from the veteran dating 
from 1940 to 1950 show that she was his only legal spouse, 
and that [redacted] lived with another man and had a daughter in 
1946 or 1949.  She also indicated that [redacted] did not use 
the veteran's family name, and that she had no knowledge of a 
prior marriage.  In support of her claim she submitted copies 
of documents dated in 1940, 1945, 1947; and 1950.  The 
documents can be summarized as follows:

A letter dated October 17, 1940, allegedly written by a 
municipal judge, addressed to a Mr. [redacted], 
contained the following:  "Is B still living?  It is 
supposed that A did live with B first.  A should marry 
B.  But A can legally marry C despite any objection on 
the part of B."  ([redacted] stated that A referred to the 
veteran, B referred to [redacted] and C referred to 
herself.)

In a letter dated November 14, 1940, with the veteran's 
name typed at the closing, the veteran, in accordance 
with an amicable agreement reached at the Office of the 
Public Defender, agreed to pay 15 pesos per month to 
[redacted] through the Office of the Public Defender to 
defray the cost of maintenance of the 2 children he had 
with [redacted].  The veteran stated that it was understood 
that this support would stop as soon as [redacted] married 
or lived as a concubine with another man.

In letter dated June 12, 1945, addressed to his 
commanding officer, the veteran stated that the claim of 
[redacted] stating that she was his legal wife was not 
true.  He stated that he did not sign a marriage 
certificate or paper to that effect, but stated that she 
was his concubine and they separated in November 1940.  
However, as they had two children together an agreement 
was made at the Office of the Public Defender whereby he 
agreed to pay 15 pesos per month in support until she 
married or was a concubine to another.  He also 
indicated that since the separation, he was legally 
married to his present wife and that she had agreed to 
take [redacted]'s children if [redacted] would agree to 
release them.  He requested that "arrangement be made 
if possible by your organization whereby these children 
will be placed in my present wife's custody."

In a letter dated January 15, 1947, addressed to whom it 
may concern, the veteran certified that he not been 
legally married to any woman prior to his marriage to 
[redacted].  He stated that he made the certificate on the 
record to prove that his only legally valid marriage was 
to [redacted].

In an affidavit dated March 29, 1947, two individuals 
stated that [redacted] and the veteran lived as "common-
law husband and common-law wife" from the year 1932 to 
1940 and that out of their union were born 6 children 
between 1933 and 1939, although only [redacted] and [redacted] 
were living as of that date.  One of the affiants stated 
that she had been a neighbor of [redacted] and the veteran 
for several years and had always been present at the 
time of the children's birth and baptism.  The other 
affiant stated that her father, a Mohammedan priest, 
baptized the children and that she had always been 
present during the ceremony.

In a letter dated May 20, 1947 (with a date stamp of 
June 10, 1947), addressed to the veteran's Commanding 
Officer, [redacted] stated that she was the "common-law 
wife of the veteran from the year 1932 to 1940 and that 
from such union they had 2 children, [redacted] and [redacted].  
She requested that the commanding officer deduct money 
from the veteran to help support their two children 
since the veteran had left her in 1940 and had not 
provided any support for the 2 children.

A statement dated June 28, 1950, written and signed by a 
Public Defender (and also signed by the veteran and 
[redacted]) reflects that the veteran and [redacted] agreed 
that their children, [redacted] and [redacted], would live with 
the veteran, and he would take charge of their 
education.

An October 1995 affidavit indicated that the veteran and 
[redacted] were married.  The affiants stated that they knew for 
a fact that the veteran was never married to anyone but 
[redacted].

At a November 1995 hearing, [redacted] stated that she did not 
know that there was a legal impediment to her marriage with 
the veteran.  She knew about [redacted], but also knew that they 
were not legally married.  She testified that she had a 
whirlwind romance with the veteran and when he presented 
himself as single, she believed him.  [redacted]'s son testified 
that he knew his father to be married only to his mother.  He 
also testified that, at the time of the veteran's death, the 
veteran told his children that there was a box with documents 
in it which would show that he was only married to their 
mother.  [redacted] testified that although she knew of the 
marital relationship between [redacted] and the veteran, she 
thought it was not legal, but a common law marriage.

A Report of Field Examination, dated in February 1998, 
reflects that such examination was conducted for the purpose 
of obtaining original copies of the documents which [redacted] 
submitted in July 1995 in support of her claim, dated in 
1940, 1945, 1947; and 1950, and to contact the Public 
Defender's Office.  The Report further reflects that 
[redacted]'s daughter, [redacted], volunteered to lend the 
documents on behalf of [redacted], who fully depended on her 
daughter in pursing her claim with the VA because her memory 
was failing.  Additionally, in an attempt to obtain records 
from the Public Defenders Office, the Office of the 
Department of Labor, Zamboanga City, was contacted.  It was 
discovered that the Public Defenders Office is no longer a 
unit of the Department of Labor and the documents involving 
the Public Defenders Office, dated in 1940 and 1950, were not 
available.  It was suggested that these records might be in 
the archives of the Department of Labor, Manila.  A March 
1998 Report of Field Examination reflects that an attempt to 
secure copies of the 1940 and 1950 documents involving the 
Public Defenders Office from the Department of Labor and 
Employment in Manila was unsuccessful.

Forensic examination of the original documents borrowed from 
[redacted] was performed to determine the authenticity of such 
evidence.  A Forensic Laboratory Report, dated in October 
1998, reflects that, with the exception of the ink used to 
produce one of the signatures on the March 1947 affidavit, 
these documents were produced using inks that were consistent 
with the inks from the "Collection" which were commercially 
available on the purported dates.  Paper examinations did not 
develop any evidence that the documents were not created on 
the dates appearing on each document.  Additionally, the 
documents were processed for indented writing but no 
information was developed which would indicate that the 
documents were not created on the dates appearing on the 
documents.

Pertinent Regulations

"Wife" means a person whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).

The term "widow" means a woman who was the wife of the 
veteran at the time of his death, and who lived with him 
continuously from the date of marriage to the date of his 
death and who has not remarried or has not since the death of 
the veteran, and after September 19, 1962, lived with another 
man and held herself out openly to the public to be the wife 
of such other man.  On or after January 1, 1971, it is 
required that she be unmarried and not living with another 
person of the opposite sex and holding herself out openly to 
the public as the spouse of such other person.  38 C.F.R. 
§ 3.50(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a)  The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage (see § 3.54(d)), and 

(b)  The claimant entered into the marriage without 
knowledge of the impediment, and 

(c)  The claimant cohabited with the veteran 
continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and 

(d)  No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.  38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  The statement 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 3.53.

Analysis

The fundamental question to be decided in this case is 
whether or not the record shows that the veteran and [redacted] 
were ever married or, as the veteran claimed in 1940 and 
thereafter, that they simply lived together, she being his 
"common-law wife" or "concubine."

The evidence in this case shows that [redacted] began living 
with the veteran in June 1932 and that she and the veteran 
had 6 children between 1933 and 1939, only 2 of whom were 
apparently still alive as of November 1940.  The evidence 
also shows that the veteran and [redacted] separated sometime 
during 1940, when the veteran began a relationship with 
[redacted], and that the veteran and [redacted] entered into an 
agreement at the Office of the Public Defender in November 
1940 by which the veteran agreed to pay support for the 2 
children he had with [redacted] until such time as [redacted] 
married or lived as a concubine with another man.

The record also shows that enlistment records dated in 1928 
and 1931 reflect that the veteran declared that he was 
single.  On an enlistment record dated in 1934 the veteran 
declared that he was married and had one child; he listed 
[redacted] and [redacted] as dependents.  On an enlistment record 
dated in 1937, the veteran declared that he was married and 
had three children; he listed [redacted], [redacted], [redacted], and 
[redacted] as dependents.  On an enlistment record dated in 
September 1940, the veteran declared that he was married and 
that he had a wife, a son, and 2 daughters who were dependent 
on him for support.  Thus, in September 1940 the veteran 
declared that he was married and had 3 children, however, in 
November 1940 he indicated that he and [redacted] were not 
married, that she was free to marry, and that he agreed to 
provide support for the 2 surviving children he had as the 
result of his relationship with [redacted].  Apparently, in 
October 1940 an opinion was obtained from a Municipal Judge 
which indicated that even though the veteran had lived with 
[redacted] and should marry her, he could legally marry another 
despite any objection on the part of [redacted].  On February 
11, 1941, the veteran married [redacted], as is evidenced by a 
marriage certificate signed by a Mohammedan priest and 6 
witnesses.

In a letter dated in June 1945, the veteran asserted that 
[redacted] was not his legal wife, that he did not sign a 
marriage certificate, and that she had lived with him as a 
concubine.  In a letter dated in January 1947 the veteran 
again asserted that he had not been legally married to any 
woman before his marriage to [redacted].  An affidavit dated in 
March 1947 referred to [redacted] as the "common-law wife" of 
the veteran from 1932 to 1940.  In a letter apparently signed 
by [redacted] in May 1947, she acknowledged that she was "the 
common-law wife" of the veteran from 1932 to 1940.  In an 
October 1948 letter, the veteran requested that the named 
beneficiaries on his service records reflect that his wife 
was [redacted].  In an August 1956 application for compensation, 
the veteran reported that his marriage to [redacted] was his 
first marriage.

[redacted], in a letter dated in 1976, initially claimed that 
she and the veteran were married under Muslim ceremony on 
February 15, 1934, however she later denied that she had 
signed the 1976 letter and stated under oath that she and the 
veteran were married by a military Chaplain on September 25, 
1933.  Any documentation of the marriage was apparently 
destroyed as a result of the war.  In support of her 
contention, [redacted] has obtained an affidavit from [redacted] 
and [redacted] who state that they actually attended the 
wedding and a small reception afterwards.  However, during a 
subsequent field investigation, [redacted] indicated that he 
had not known the veteran and [redacted] until 1936.  An 
affidavit from [redacted] and [redacted] also support her 
claim that she and the veteran were married in September 
1933.  [redacted] told a field examiner that she lived at the 
same base as the veteran and [redacted] before the outbreak of 
World War II and knew [redacted] as the wife of the veteran.  

The evidence suggests that the issue of whether or not the 
veteran was legally married to [redacted] was explored in 1940 
and that it was determined that there was no valid marriage, 
i.e., that both the veteran and [redacted] were free to marry.

[redacted] in 1945 apparently wrote to the veteran's commanding 
officer (CO) and claimed to be his legal wife.  The veteran 
denied this in a letter to his CO - the Board notes that it 
is unlikely that veteran would lie to his CO if he had in 
fact been married by a military chaplain.  The evidence 
suggests that the issue was decided in the veteran's favor at 
that time inasmuch as [redacted] later acknowledged that she had 
been his common-law wife.  Also, if she was in fact married 
by a military chaplain, the military should have provided her 
with some written documentation which should not have been 
destroyed by the war.  She never claims that she ever had any 
such documentation.  Accordingly, the Board does not concur 
with the April 1995 District Counsel opinion which found that 
the veteran married [redacted] on September 25, 1933, in a civil 
ceremony.  Thus, inasmuch as there was no valid marriage to 
Alfred and, although [redacted] lived with the veteran from June 
1932 to 1939 and 6 children were born of this relationship, 
common-law marriage is not recognized in the Philippines; 
there was no legal impediment to the veteran's marriage to 
[redacted].

The veteran married [redacted] in 1941.  At the time of her 
marriage, [redacted] states that she personally and honestly 
believed that there was no legal impediment on the veteran's 
part to marry her because, before their wedding and in 
accordance with Muslim custom and tradition, elders of both 
parties "clarified everything" and she had been assured 
that there was no legal impediment on his part.

Accordingly, the Board finds that, inasmuch as there was no 
valid marriage between the veteran and [redacted], her 
relationship with the veteran did not pose a legal impediment 
to his marriage with [redacted].  Thus, the veteran's marriage 
to [redacted] in 1941 is valid and she may be recognized as his 
surviving spouse for purposes of VA benefits.  


ORDER

Entitlement to recognition of [redacted] as the surviving spouse 
of the veteran for the purpose of VA benefits is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

